[Cite as Meadows v. Trumbull Cty. Health Dept., 2014-Ohio-1779.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


BERRY MEADOWS, et al.,                                 :           MEMORANDUM OPINION

                 Plaintiff-Appellant,                  :
                                                                   CASE NO. 2013-T-0105
        - vs -                                         :

TRUMBULL COUNTY HEALTH                                 :
DEPARTMENT, et al.,
                                                       :
                 Defendant-Appellee.


Civil Appeal from the Court of Common Pleas, Case No. 2012 CV 02625.

Judgment: Appeal dismissed.


David L. Engler, 839 Southwestern Run, Youngstown, OH                       44514 (For Plaintiff-
Appellant).

H. Gilson Blair, DeHaven & Blair, Ltd., 154 North Park Avenue, Warren, OH 44481 (For
Defendant-Appellee).



DIANE V. GRENDELL, J.

        {¶1}     On October 30, 2013, appellant, Berry Meadows, by and through counsel

of record, filed a notice of appeal from a September 30, 2013 entry of the Trumbull

County Court of Common Pleas.

        {¶2}     The trial court record in the instant matter reveals that appellant and

several other plaintiffs filed a complaint against appellee, the Trumbull County Health

Department, as well as seven other defendants. Appellee filed a motion to dismiss with

the trial court on August 5, 2013. On September 30, 2013, the trial court granted
appellee’s motion to dismiss and dismissed appellant’s claims against appellee because

the court stated that it lacked jurisdiction over the subject matter of the action. Also, on

September 30, 2013, the trial court ordered “all remaining defendants to file motions for

summary judgment.”

       {¶3}   Initially, we must determine whether there is a final appealable order since

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St.3d 92, 96 (1989). According to Section 3(B)(2), Article IV of the

Ohio Constitution, a judgment of a trial court can be immediately reviewed by an

appellate court only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th

Dist. No. 2003-L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an

appellate court does not have jurisdiction to review the matter, and the matter must be

dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989). For a

judgment to be final and appealable, it must satisfy the requirements of R.C. 2505.02

and if applicable, Civ.R. 54(B). See Children’s Hosp. Med. Ctr. v. Tomaiko, 11th Dist.

No. 2011-P-0103, 2011-Ohio-6838, ¶ 3.

       {¶4}   Civ.R. 54(B) provides the following:

       {¶5}   “When more than one claim for relief is presented in an action whether as

a claim, counterclaim, cross-claim, or third-party claim, and whether arising out of the

same or separate transactions, or when multiple parties are involved, the court may

enter final judgment as to one or more but fewer than all of the claims or parties only

upon an express determination that there is no just reason for delay. In the absence of

a determination that there is no just reason for delay, any order or other form of

decision, however designated, which adjudicates fewer than all the claims or the rights




                                             2
and liabilities of fewer than all the parties, shall not terminate the action as to any of the

claims or parties, and the order or other form of decision is subject to revision at any

time before the entry of judgment adjudicating all the claims and the rights and liabilities

of all the parties.”

       {¶6}    This court has repeatedly held that where there are multiple claims and/or

parties involved, an entry entering final judgment as to one or more but fewer than all of

the claims or parties is not a final appealable order in the absence of Civ.R. 54(B)

language stating that “there is no just reason for delay[.]” Meffe v. Griffin, 11th Dist. No.

2012-T-0032, 2012-Ohio-3642, at ¶ 11. See also, Elia v. Fisherman’s Cove, 11th Dist.

No. 2010-T-0036, 2010-Ohio-2522, at ¶ 6.

       {¶7}    In the instant matter, the trial court granted appellee’s motion to dismiss

and dismissed appellant’s claims against appellee.          However, the trial court also

ordered “all remaining defendants to file motions for summary judgment.” On October

16, 2013, five of the remaining seven defendants filed a motion for summary judgment

with the trial court. Thus, it appears that there are claims as well as parties still pending

in the trial court. Therefore, without the inclusion of Civ.R. 54(B) language, no final

appealable order exists at this time.

       {¶8}    Based upon the foregoing analysis, this appeal is hereby dismissed due to

lack of a final appealable order.

       {¶9}    Appeal dismissed.



TIMOTHY P. CANNON, P.J.,

COLLEEN MARY O’TOOLE, J.,

concur.


                                              3